COURT OF APPEALS
                                       SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                       CLERK
 BONNIE SUDDERTH                        TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                             401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  SUE WALKER                                                                         LISA M. WEST
  BILL MEIER                                     TEL: (817) 884-1900
  LEE GABRIEL                                                                       GENERAL COUNSEL
  ELIZABETH KERR                                FAX: (817) 884-1932                  CLARISSA HODGES
  MARK T. PITTMAN
  J. WADE BIRDWELL                             www.txcourts.gov/2ndcoa



                                         December 13, 2017

    Barry J. Alford                                        Debra A. Windsor
    1319 Ballinger St.                                     Assistant District Attorney
    Fort Worth, TX 76102                                   401 W. Belknap St.
    * DELIVERED VIA E-MAIL *                               Fort Worth, TX 76196-0201
                                                           * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number: 02-17-00148-CR, 02-17-00149-CR
                     Trial Court Case Number: 1451483D, 1451837D

    Style:           Gary Deon Elbeyallen a/k/a Gary Deon Allen
                     v.
                     The State of Texas

          The reporter’s record has been filed under the date of Tuesday, December
    12, 2017 in the above referenced cause.

          The appellant’s brief is due Thursday, January 11, 2018. See Tex. R.
    App. P. 38.6. You will be notified when the case is set for submission.

           A party desiring oral argument must note that request on the outside cover
    of the party's brief. See Tex. R. App. P. 39.7. If no oral argument is requested
    by either party, the case may be submitted on the briefs.

          PLEASE BE ADVISED THAT THIS COURT HAS ADOPTED THE
    STANDARDS FOR APPELLATE CONDUCT, WHICH WERE ADOPTED AND
    PROMULGATED BY THE SUPREME COURT OF TEXAS AND THE TEXAS
    COURT OF CRIMINAL APPEALS ON FEBRUARY 1, 1999 BY
    MISCELLANEOUS DOCKET ORDER NO. 99-9012. Copies of the standards
    are available from this office and appear on the court's website at
    www.txcourts.gov/2ndcoa. Parties appearing before this court are expected
    to adhere to these standards and non-compliance will be addressed by the
    court accordingly.
02-17-00148-CR
December 13, 2017
Page 2


                    Respectfully yours,

                    DEBRA SPISAK, CLERK


                    By: Bonnie Alexander, Deputy Clerk